Title: General Orders, 11 June 1783
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Wednesday June 11th 83
                     Parole Albany.
                     Csigns Newburgh—New Windsor
                  
                  For the day Tomorrow Lt Colonel Commt Brooks
                  Adjutant Haskell.
                  For duty tomorrow the 7th Massach. Regimt.
                  As soon as all the men engaged for the War shall be furloughed, and the Troops that remain properly formed into Regiments and Corps, Major General Heath will be pleased to report a state of the formation of the troops in this Cantonment, in which will be comprehended the names and relative rank of the Officers, regimentally digested.  Major General Knox will please to do the same with respect to the troops under his command.
                  The Levees will be discontinued after this day and the orders are to be received and issued in the same manner as was formerly practiced.
               